Exhibit 10.32

 

<Date>

<Employee Name>

<Employee Address>

 

Dear <Employee Name>:

 

Pursuant to the terms and conditions of the Plug Power Inc., 1999 Stock Option
and Incentive Plan (the “Plan”), you have

 

Granted To:     Grant Date:    

Granted:

Grant Price:

  Total Cost to Exercise: Expiration Date:     Vesting Schedule:    

 

The Grant on the date shown above, has been issued to me under the terms and
conditions of the Plan. If you need a copy of the plan, please contact your
Employee Benefits Department.

 

 

Note: If there are any discrepancies in the name or address shown above, please

make the appropriate corrections on this form and return to your Employee
Benefits Department